DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1–3 and 11 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Patent Application Publication 2016/0105751 (published 14 April 2016) (“Zurbruegg”).
Claim 1 is drawn to “a method for operating a hearing aid.” The following table illustrates the correspondence between the claimed method and the Zurbruegg reference.
Claim 1
The Zurbruegg Reference
“1. A method for operating a hearing aid, the method comprising:
The Zurbruegg reference describes a method for operating a hearing device, such as a hearing aid. Zurbruegg at Abs., ¶¶ 1, 10, 79–86, FIG.1.
“providing an auditory canal microphone configured for capturing sound in the auditory canal of a wearer;
Zurbruegg describes providing a hearing device with an auditory canal microphone 4 capable of recording own voice in a user’s ear canal. Id. at ¶¶ 80–85, FIGs.1, 2. 
“providing an own voice recognition unit configured for carrying out an adaptive own voice recognition;
Zurbruegg further describes providing the hearing device with an active occlusion control (AOC) unit 6 and own-voice detection (OVD) unit 5. Id. Together, units 5 and 6 correspond to the claimed own voice recognition unit. AOC unit 6 provides the adaptive own voice recognition function. Namely, AOC unit 6 selects/adjusts, or adapts, its filter in response to changes in the transfer function between receiver 3 and ear canal microphone 4 to reduce the degree to which an occluded ear canal distorts the user’s own voice. Id. at ¶¶ 25, 27, 79. (Cf. Spec. at ¶ 20 describing the adaptive own voice recognition process as changing filter coefficients through training so the part of the analyzed signal corresponding to own voice is attenuated more strongly than before training.)
“capturing sound in the auditory canal by the auditory canal microphone;
“outputting, by the auditory canal microphone, an auditory canal signal that corresponds to the sound in the auditory canal; and
Zurbruegg describes recording (i.e., capturing and outputting) sound                                             
                                                
                                                    
                                                        V
                                                    
                                                    
                                                        p
                                                        l
                                                        a
                                                        n
                                                        t
                                                    
                                                
                                                ,
                                                 
                                                
                                                    
                                                        d
                                                    
                                                    
                                                        v
                                                    
                                                
                                                ,
                                                 
                                                
                                                    
                                                        d
                                                    
                                                    
                                                        o
                                                        v
                                                    
                                                
                                            
                                         in an ear canal with microphone 4 and producing signal                                             
                                                
                                                    
                                                        y
                                                    
                                                    
                                                        M
                                                        i
                                                        c
                                                    
                                                
                                            
                                        . Id. at ¶¶ 81–85, FIGs.1, 2.
“controlling, by starting, continuing, finishing, or interrupting, a training of the adaptive own voice recognition only based on the signal output by the auditory canal microphone.”
OVD unit 5 detects own voice signal                                             
                                                
                                                    
                                                        d
                                                    
                                                    
                                                        o
                                                        v
                                                    
                                                
                                            
                                         within signal                                             
                                                
                                                    
                                                        y
                                                    
                                                    
                                                        M
                                                        i
                                                        c
                                                    
                                                
                                            
                                         with one of several techniques. Id. at ¶¶ 86–94, FIGs.1, 3–5. A controller 15 then controls AOC unit 6 in response. Id. at ¶ 80, FIG.1. For example, controller 15 enables AOC unit 6 when own voice is present, but disables AOC unit 6 when own voice is not present. Id.

Table 1
For the foregoing reasons, the Zurbruegg reference anticipates all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“analyzing the auditory canal signal in respect to the presence of the own voice;
“starting or continuing the training if the own voice is recognized;
“not starting the training, or
“finishing or interrupting an already started training, if the own voice is not recognized.”
Zurbruegg’s OVD unit 5 detects own voice signal                         
                            
                                
                                    d
                                
                                
                                    o
                                    v
                                
                            
                        
                     within signal                         
                            
                                
                                    y
                                
                                
                                    M
                                    i
                                    c
                                
                            
                        
                     with one of several techniques. Id. at ¶¶ 86–94, FIGs.1, 3–5. A controller 15 then controls AOC unit 6 in response. Id. at ¶ 80, FIG.1. For example, controller 15 enables AOC unit 6 when own voice is present, but disables AOC unit 6 when own voice is not present. Id. Selectively enabling and disabling the operation of adaptive AOC unit 6 based on the presence of own voice corresponds to the claimed operations of analyzing the auditory canal signal for the presence of own voice and then responsively starting, continuing, not starting, finishing or interrupting training. For the foregoing reasons, the Zurbruegg reference anticipates all limitations of the claim.
Claim 3 depends on claim 2 and further requires the following:
wherein the step of analyzing the auditory canal signal in respect to the presence of the own voice comprises:
“determining a level of the auditory canal signal;
“examining the auditory canal signal based on a spectral analysis for features that are characteristic of the own voice of the wearer, and/or
“applying a voice recognition filter to the auditory canal signal.
Similarly, Zurbruegg’s OVD unit 5 includes a power estimator 11 to determine the level of the auditory canal signal and to apply several filters 7, 8, 10, 8’, 15 to produce an estimate of own voice used to control AOC unit 6. Zurbruegg at ¶ 92, FIG.5. For the foregoing reasons, the Zurbruegg reference anticipates all limitations of the claim.
Claim 11 is drawn to “a hearing aid.” The following table illustrates the correspondence between the claimed hearing aid and the Zurbruegg reference.
Claim 1
The Zurbruegg Reference
11. A hearing aid comprising:
The Zurbruegg reference describes a method for operating a hearing device, such as a hearing aid. Zurbruegg at Abs., ¶¶ 1, 10, 79–86, FIG.1.
an auditory canal microphone;
Zurbruegg describes providing a hearing device with an auditory canal microphone 4 capable of recording own voice in a user’s ear canal. Id. at ¶¶ 80–85, FIGs.1, 2.
an own voice recognition unit configured to carry out an adaptive own voice recognition; and
Zurbruegg further describes providing the hearing device with an active occlusion control (AOC) unit 6 and own-voice detection (OVD) unit 5. Id. Together, units 5 and 6 correspond to the claimed own voice recognition unit. AOC unit 6 provides the adaptive own voice recognition function. Namely, AOC unit 6 selects/adjusts, or adapts, its filter in response to changes in the transfer function between receiver 3 and ear canal microphone 4 to reduce the degree to which an occluded ear canal distorts the user’s own voice. Id. at ¶¶ 25, 27, 79. (Cf. Spec. at ¶ 20 describing the adaptive own voice recognition process as changing filter coefficients through training so the part of the analyzed signal corresponding to own voice is attenuated more strongly than before training.)
said own voice recognition unit being configured to start a training of said adaptive own voice recognition based on a signal output by said auditory canal microphone.
Zurbruegg describes recording (i.e., capturing and outputting) sound                                             
                                                
                                                    
                                                        V
                                                    
                                                    
                                                        p
                                                        l
                                                        a
                                                        n
                                                        t
                                                    
                                                
                                                ,
                                                 
                                                
                                                    
                                                        d
                                                    
                                                    
                                                        v
                                                    
                                                
                                                ,
                                                 
                                                
                                                    
                                                        d
                                                    
                                                    
                                                        o
                                                        v
                                                    
                                                
                                            
                                         in an ear canal with microphone 4 and producing signal                                             
                                                
                                                    
                                                        y
                                                    
                                                    
                                                        M
                                                        i
                                                        c
                                                    
                                                
                                            
                                        . Id. at ¶¶ 81–85, FIGs.1, 2. OVD unit 5 detects own voice signal                                             
                                                
                                                    
                                                        d
                                                    
                                                    
                                                        o
                                                        v
                                                    
                                                
                                            
                                         within signal                                             
                                                
                                                    
                                                        y
                                                    
                                                    
                                                        M
                                                        i
                                                        c
                                                    
                                                
                                            
                                         with one of several techniques. Id. at ¶¶ 86–94, FIGs.1, 3–5. A controller 15 then controls AOC unit 6 in response. Id. at ¶ 80, FIG.1. For example, controller 15 enables AOC unit 6 when own voice is present, but disables AOC unit 6 when own voice is not present. Id.

Table 2
For the foregoing reasons, the Zurbruegg reference anticipates all limitations of the claim.
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4–7 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Zurbruegg and US Patent Application Publication 2014/0329568 (published 06 November 2014) (“Xue”).
Claims 8 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Zurbruegg and US Patent Application Publication 2015/0262590 (published 17 September 2015) (“Joder”).
Claims 9 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Zurbruegg and US Patent Application Publication 2018/0213336 (published 26 July 2018) (“Rosenkranz”).
Claim 4 depends on claim 1 and further requires the following:
“wherein the training is started automatically during a normal operation.”
See AOC reference describing adaptive process.
Claim 5 depends on claim 1 and further requires the following:
“the method further comprises using the auditory canal signal for determining whether surroundings are suitable for training.”
Claim 6 depends on claim 5 and further requires the following:
“wherein the suitability of the surroundings is based on a noise and/or in respect to a reverberation time in the signal of the auditory canal microphone.”
Claim 7 depends on claim 5 and further requires the following:
“the method further comprises determining a noise value based on the signal of the auditory canal microphone.”
Zurbruegg is directed to cancelling, or reducing the occlusion effect, which distorts a user’s own voice. Zurbruegg at ¶¶ 78, 79. Zurbruegg’s AOC unit utilizes adaptive signal processing to select/update filter coefficients. Id. at ¶¶ 25, 27, 79. Also in the field of adaptive signal processing, the Xue reference describes an acoustic echo canceller (AEC). Xue at Abs., ¶¶ 3, 4, FIG.1. Xue’s AEC makes an adaptive estimate of the echo (leakage from a speaker to a microphone over an acoustic path) present in a near-end speech signal recorded by a microphone. Id. Xue controls the adaptation process so that the adaptation is halted during periods of near-end speech and double-talk (i.e., presence of near-end speech and far-end speech). Id. at ¶¶ 5, 8–13, 21–27, 63, 118, 119, FIGs.1, 2, 5. This approach prevents the AEC from adapting to the near-end speech signal, which is not the signal of interest. Id. at ¶ 5. These teachings would have reasonably suggested to one of ordinary skill in the art similarly safe-guarding Zurbruegg’s AOC unit from adapting to other signals aside from the user’s own voice present in the ear canal microphone signal. Accordingly, just as Xue analyzes the near-end microphone signal for near-end speech, one of ordinary skill would have reasonably considered monitoring Zurbruegg’s ear canal signal for interfering signals, generally considered as noise. One of ordinary skill would have used a known value, or level, threshold as suggested by Xue, for example. See Xue at ¶¶ 113–117. For the foregoing reasons, the combination of the Zurbruegg and the Xue references makes obvious all limitations of the claims.
Claim 8 depends on claim 1 and further requires the following:
“the method further comprises: determining a convergence value which represents a measure or quality for recognizing the own voice by means of the own voice recognition; and admitting or omitting a further training depending on the convergence value.”
Zurbruegg’s hearing device suppresses the distortion to a user’s own voice due to the occlusion effect. Zurbruegg at ¶¶ 78, 79. The suppression relies on an adaptive filter (i.e., an active occlusion controller (AOC)) in a portable device, such as a hearing aid. Id. Zurbruegg teaches that the AOC should only be applied when a user’s own voice is present in order to reduce power consumption. Id. at ¶ 41. Like Zurbruegg’s adaptive process, the Joder reference teaches optimizing, or adapting, a filter, though Joder’s process is used to reconstruct a target signal from a noisy input. Joder at Abs., ¶¶ 2, 56–67. Joder further teaches stopping the optimization process once convergence has been obtained. Id. One of ordinary skill in the art would have reasonably recognized from Zurbruegg that this would beneficially reduce power consumption. See Zurbruegg at ¶ 41. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have included a convergence detector in Zurbruegg’s hearing device to detect when the AOC filter has converged on an own voice estimate in order to stop further adaptation and to save power consumption. For the foregoing reasons, the combination of the Zurbruegg and the Joder references makes obvious all limitations of the claims.
Claim 9 depends on claim 1 and further requires the following:
“the method further comprises: detecting a malposition of the auditory canal microphone and/or a surround microphone; and
“starting a further training of the adaptive own voice recognition if a malposition was detected.”
Claim 10 depends on claim 9 and further requires the following:
“the method further comprises providing a motion sensor configured to determine malposition of the surround microphone.”
Zurbruegg’s hearing device suppresses the distortion to a user’s own voice due to the occlusion effect. Zurbruegg at ¶¶ 78, 79. The suppression relies on an adaptive filter (i.e., an active occlusion controller (AOC)) in a portable device, such as a hearing aid. Id. The Rosenkranz reference teaches and suggests limiting the update of an adaptive filter in a hearing aid to preserve battery power. Rosenkranz at Abs., ¶¶ 15, 25. For example, Rosenkranz limits adaptation to situations in which a path change may have occurred, for example, due to a shift in position. Id. This reasonably suggests including a motion sensor to detect shifts in hearing aid position related to path changes that would affect occlusion and to use the detected shift as a trigger for adaptation. Cf. Zurbruegg at ¶¶ 7, 20 (describing the use of accelerometers to detect motion). Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have included a motion sensor (e.g., an accelerometer or any other known sensor) in Zurbruegg’s hearing device to detect when a path change has occurred and to use that as a trigger for enabling AOC adaptation. For the foregoing reasons, the combination of the Zurbruegg and the Rosenkranz references makes obvious all limitations of the claims.
Summary
Claims 1–11 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

11/5/2022